                                                                 US.DISTRICTCOUH'!
                 IN THE UNITED STATES DISTRICT COURT                  SAVANNAH OIV.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA            2618'^'^.T 12. PH 1'23
                            SAVANNAH DIVISION
                                                                eiERK
                                                                      soMTpr GA.
THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                             4:18CR192


JESSIE RAY HURT,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised in   the    parties'   motions   have   been   resolved     by

agreement.     Therefore,    a   hearing   in     this   case    is     deemed

unnecessary.




    SO ORDERED, this             day of October, 2018.



                                   ITED STATES MAGISTRATE JUDGE
                                  OUTHERN DISTRICT OF GEORGIA
